Citation Nr: 0945544	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-38 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for fracture residuals of the left wrist with arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected left wrist 
fracture residuals are more disabling than the current 10 
percent evaluation reflects.  

Review of the record reveals that the Veteran last underwent 
a VA examination in November 2005.  Given that there may have 
been a significant change in his condition and to ensure that 
the record reflects its current severity, the Board finds 
that a more contemporaneous examination is needed.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the Veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in 2005.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Vazquez-Flores v. Peake, 22 
Vet App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his left wrist fracture 
residuals and to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If any 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

3.  The Veteran should be referred for a 
VA examination to more accurately 
determine the nature and severity of his 
service connected left wrist fracture 
residuals.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the Veteran a detailed 
history of relevant symptoms.  All 
indicated tests and studies, including X-
rays, should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  
The examiner should describe in detail 
all symptoms reasonably attributable to 
service-connected left wrist fracture 
residuals and their current severity.  
Any disabling manifestations specifically 
attributable to the service connected 
left wrist disability must be fully 
outlined and differentiated from symptoms 
caused by any non service-connected wrist 
disorders.

a.  The examiner should conduct range 
of motion testing of the left wrist 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
right wrist.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should 
indicate whether, and to what extent, 
the Veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

b.  The examiner should also opine 
whether, in view of the overall 
functional limitations imposed by the 
Veteran's left wrist disability, it is 
at least as likely as not that such 
disability is comparable to (1) 
favorable ankylosis in 20 degrees to 
30 degrees dorsiflexion; (2) any other 
position, except favorable; or (3) 
unfavorable in any degree of palmar 
flexion or with ulnar or radial 
deviation.  

c.  The examiner should also indicate 
the effect the left wrist disability 
has, if any, on the Veteran's current 
level of occupational impairment.  
Specifically, the physician should 
render an opinion as to whether 
service-connected left wrist 
disability causes marked interference 
with employment, or the need for 
frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remanded herein by 
evaluating all evidence obtained since 
the last SSOC was issued.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


